OPINION — AG — AN INITIATIVE PETITION ONCE FILED WITH THE SECRETARY OF STATE CANNOT PHYSICALLY BE WITHDRAWN, BUT THAT IT CAN BE WITHDRAWN IN THE SENSE OF ABANDONING THE COURSE OF ACTION NECESSARY TO HAVING THE QUESTION PLACED ON A BALLOT FOR A VOTE OF THE PEOPLE. FURTHERMORE, THE ATTORNEY GENERAL IS OF THE OPINION THAT AN IDENTICAL INITIATIVE PETITION CAN BE FILED WITH THE SECRETARY OF STATE AT ANY LATER DATE. CITE:  ARTICLE V, SECTION 2, 34 Ohio St. 1961 8 [34-8], 34 Ohio St. 1961 7 [34-7] (LARRY ROWE) ** SEE: OPINION NO. 79-060 (1979) **